The above cause was removed to this court on a supersedeas bond. On October 6, 1933 a motion was filed in this court to require the appellant to file a new supersedeas bond, on *Page 384 
the ground that the surety on the original bond had become insolvent. Thereafter on October 19, 1933, after due notice, said motion was granted and the appellant ordered to file a new supersedeas bond. This order was not complied with within the time required by law. It then became the duty of the clerk of this court, under the provisions of Revised Statutes, articles 2273 and 2274, to consider said original supersedeas bond for the purpose of determining whether or not the same was sufficient as a cost bond, and said clerk on November 20, 1933, after due consideration, determined that said bond was insufficient as a cost bond and so notified counsel for appellant of his decision thereon on November 21, 1933. It now appears that the appellant has been notified of said decision of the clerk of this court for more than twenty days, that being the time allowed by law for filing a new appeal bond, and that the appellant has wholly failed to file herein a new appeal bond. We are therefore of the opinion that the appeal should be dismissed for the failure to execute and file in this court a new appeal bond, as provided by law, and it is so ordered.